                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLANNED PARENTHOOD                                Case No. 16-cv-00236-WHO (DMR)
                                            FEDERATION OF AMERICA, INC., et al.,
                                   8
                                                         Plaintiffs,                          ORDER DENYING DEFENDANTS’
                                   9                                                          MOTION FOR IN CAMERA REVIEW
                                                   v.
                                  10                                                          Re: Dkt. No. 383
                                            CENTER FOR MEDICAL PROGRESS, et
                                  11        al.,
                                  12                     Defendants.
Northern District of California
 United States District Court




                                  13            Defendants Center for Medical Progress, BioMax Procurement Services, LLC, David

                                  14   Daleiden, and Gerardo Adrian Lopez filed a motion for in camera review of documents on

                                  15   Plaintiffs’ privilege log, and to compel the production of certain withheld documents. [Docket

                                  16   No. 383.] Plaintiffs also moved for in camera review of documents on Defendants’ privilege log.

                                  17   [Docket No. 385.] In advance of the hearing on both motions, the court ordered the parties to

                                  18   meet and confer regarding one of the categories of documents at issue in Defendants’ motion, and

                                  19   to submit specific documents for in camera review. [Docket No. 459 (Feb. 6, 2019 Order).]

                                  20   Following their meet and confer, the parties timely filed a joint discovery letter addressing the

                                  21   remaining disputes regarding Plaintiffs’ privilege log. [Docket No. 472.] The court held a hearing

                                  22   on February 14, 2019. Having considered the parties’ submissions as well as oral argument,
                                       Defendants’ motion is denied.
                                  23

                                  24   I.       BACKGROUND
                                                The court has described Plaintiffs’ allegations in the operative complaint in detail in
                                  25
                                       previous orders and does not repeat them here. In December 2018, the parties filed six unilateral
                                  26
                                       discovery letters in which each side challenged alleged deficiencies in the other side’s privilege
                                  27
                                       log. On December 13, 2018, the court denied the letters without prejudice based on the parties’
                                  28
                                   1   failure to meet and confer on the issues raised in the letters. [Docket No. 372.] The court ordered

                                   2   the parties to immediately meet and confer regarding the issues and to “revise their privilege logs

                                   3   consistent with any agreements or changes in position.” Id. If disputes remained after meeting

                                   4   and conferring, the court granted the parties leave to file a motion challenging the other side’s

                                   5   privilege log, subject to a briefing schedule and page limits. Id.

                                   6           The present motion followed. Defendants move for in camera review of two categories of

                                   7   documents withheld by Plaintiffs upon their assertion of the attorney-client privilege. Defendants

                                   8   also move to compel the production of a third category of documents for which they claim the

                                   9   attorney-client privilege does not apply. Plaintiffs oppose the motion in its entirety.

                                  10   II.     LEGAL STANDARDS
                                  11           This court exercises federal question jurisdiction over Plaintiffs’ RICO claims pursuant to

                                  12   28 U.S.C. § 1331, and supplemental jurisdiction over Plaintiffs’ state law claims. “Where there
Northern District of California
 United States District Court




                                  13   are federal question claims and pendent state law claims present, the federal law of privilege

                                  14   applies.” Agster v. Maricopa Cty., 422 F.3d 836, 839 (9th Cir. 2005); see also Fed. R. Evid. 501,

                                  15   Advisory Committee Notes (“In nondiversity jurisdiction civil cases, federal privilege law will

                                  16   generally apply.”).

                                  17           The attorney-client privilege protects from discovery “confidential communications

                                  18   between attorneys and clients, which are made for the purpose of giving legal advice.” United

                                  19   States v. Richey, 632 F.3d 559, 566 (9th Cir. 2011) (citation omitted). The privilege attaches

                                  20   when:

                                  21                  (1) legal advice of any kind is sought (2) from a professional legal
                                                      adviser in his capacity as such, (3) the communications relating to that
                                  22                  purpose, (4) made in confidence (5) by the client, (6) are at his
                                                      instance permanently protected (7) from disclosure by himself or by
                                  23                  the legal adviser, (8) unless the protection be waived.
                                  24   Richey, 632 F.3d at 566 (brackets and citation omitted). The privilege is “narrowly and strictly

                                  25   construed.” United States v. Gray, 876 F.2d 1411, 1415 (9th Cir. 1989) (citing Weil v.

                                  26   Inv./Indicators, Research & Mgmt., Inc., 647 F.2d 18, 24 (9th Cir. 1981)).

                                  27           The privilege extends to versions of electronic communications and preliminary drafts of

                                  28   communicated documents, Laethem Equip. Co. v. Deere & Co., 261 F.R.D. 127, 139-40 (E.D.
                                                                                         2
                                   1   Mich. 2009) (citations omitted), as well as communications with “third parties who have been

                                   2   engaged to assist the attorney in providing legal advice.” Richey, 632 F.3d at 566 (footnote

                                   3   omitted). If the advice sought from the professional legal advisor is not legal advice, the privilege

                                   4   does not apply. Id. at 566.

                                   5          A party asserting the attorney-client privilege bears the burden of demonstrating that the

                                   6   privilege applies. Richey, 632 F.3d at 566; accord In re Grand Jury Investigation, 974 F.2d at

                                   7   1071 (party asserting privilege “must make a prima facie showing” that privilege protects

                                   8   information the party intends to withhold). Producing a privilege log is a recognized means of

                                   9   sufficiently establishing the privilege. In re Grand Jury Investigation, 974 F.2d at 1071. A party

                                  10   challenging an assertion of privilege must “show a factual basis sufficient to support a reasonable,

                                  11   good faith belief that in camera inspection may reveal evidence that information in the materials is

                                  12   not privileged.” Id. at 1075. The Ninth Circuit has described this burden as “minimal.” Id. at
Northern District of California
 United States District Court




                                  13   1071, 1074 (citing United States v. Zolin, 491 U.S. 554, 572 (1989). “If the party makes such a

                                  14   showing, the decision whether to conduct the review rests within the discretion of the district

                                  15   court.” Id. at 1075.

                                  16   III.   DISCUSSION
                                  17          A.      Category One: Documents Potentially Subject to the Crime Fraud Exception
                                                      to Attorney-Client Privilege
                                  18
                                              The first category of documents for which Defendants seek in camera review includes
                                  19
                                       approximately 80 communications involving Plaintiffs’ in-house counsel, Roger Evans. Defs.’
                                  20
                                       Mot. 3-4. Defendants argue that these communications may be subject to the crime-fraud
                                  21
                                       exception to the attorney-client privilege.
                                  22
                                              “It is well settled that the attorney-client privilege does not extend to attorney-client
                                  23
                                       communications which solicit or offer advice for the commission of a crime or fraud.” In re
                                  24
                                       Grand Jury Investigation, 974 F.2d at 1071. In order to vitiate the attorney-client privilege under
                                  25
                                       the crime-fraud exception, a party must satisfy a two-part test:
                                  26
                                                      First, the party must show that “the client was engaged in or planning
                                  27                  a criminal or fraudulent scheme when it sought the advice of counsel
                                                      to further the scheme.” Second, it must demonstrate that the attorney-
                                  28                  client communications for which production is sought are
                                                                                         3
                                                      “sufficiently related to” and were made “in furtherance of [the]
                                   1                  intended, or present, continuing illegality.”
                                   2   In re Grand Jury Investigation, 810 F.3d 1110 (9th Cir. 2016) (quoting In re Napster, Inc.

                                   3   Copyright Litig., 479 F.3d 1078, 1090 (9th Cir. 2007)) (emphasis in original). To obtain in

                                   4   camera review of communications that a party contends fall within the crime-fraud exception, the

                                   5   party must demonstrate “a factual basis adequate to support a good faith belief by a reasonable

                                   6   person that in camera review of the materials may reveal evidence to establish the claim that the

                                   7   crime fraud exception applies.” In re Grand Jury Investigation, 974 F.2d at 1072 (quoting Zolin,

                                   8   491 U.S. at 572) (internal citation omitted). The Ninth Circuit has observed that the threshold for

                                   9   conducting in camera review is “considerably lower . . . than for fully disclosing documents.” Id.

                                  10   at 1073. However, “unfounded suspicion” is insufficient to justify in camera review. See Rock

                                  11   River Commc’ns., Inc. v. Universal Music Grp., Inc., 730 F.3d 1060, 1069 (9th Cir. 2013). If the

                                  12   party moving for in camera review makes the threshold showing, “courts should make the decision
Northern District of California
 United States District Court




                                  13   to review in light of the amount of material they have been asked to review, the relevance of the

                                  14   alleged privilege[d] material to the case, and the likelihood that in camera review will reveal

                                  15   evidence to establish the applicability of the crime-fraud exception.” In re Grand Jury

                                  16   Investigation, 974 F.2d at 1073 (citing Zolin, 491 U.S. at 572).

                                  17          In support of their threshold showing, Defendants submit a declaration by Defendant

                                  18   Daleiden, and cite two Congressional reports that they claim “established” that “Plaintiffs have

                                  19   been engaged in a criminal conspiracy to profit from the sale of human fetal organs, in violation of

                                  20   42 U.S.C. § 289g-2.” Defs.’ Mot. 2, 3. Defendants point to a December 2016 report of the United

                                  21   States House of Representatives Select Investigative Panel of the Energy & Commerce

                                  22   Committee, in which the Panel concluded that “four Planned Parenthood clinics . . . may have

                                  23   violated federal law, specifically Title 42 U.S.C. § 289g-2, which forbids the transfer of fetal

                                  24   tissue for valuable consideration,” and that “Planned Parenthood Gulf Coast may have violated

                                  25   both Texas law and U.S. law when it sold fetal tissue to the University of Texas.” [Docket No.

                                  26   303-3 at ECF p. 29.] Defendants note that the Select Investigative Panel referred four Planned

                                  27   Parenthood affiliates to the Department of Justice and Planned Parenthood Gulf Coast to the Texas

                                  28   Attorney General for investigation. See id.
                                                                                         4
                                   1          Defendants also cite a December 2016 Majority Staff Report prepared for the United States

                                   2   Senate’s Committee on the Judiciary, in which the Committee wrote that “[it] . . . appears that

                                   3   [Planned Parenthood’s] affiliates’ payments [for fetal tissue transfers] may have violated the ban

                                   4   on buying and selling fetal tissue. In addition, the actions of [Planned Parenthood Federation of

                                   5   America, “PPFA”] and its affiliates after PPFA learned of the affiliates’ violation of PPFA’s fetal

                                   6   tissue policies suggest the possibility of a violation of the federal criminal conspiracy law, 18

                                   7   U.S.C. § 371.” [Docket No. 307 at ECF p. 14.]

                                   8          According to Defendants, Evans was advising Planned Parenthood affiliates about fetal

                                   9   tissue procurement “at the very time that four of the affiliates were violating” 42 U.S.C. § 289g-2.

                                  10   Defs.’ Mot. 3. They state that “[it] appears that Mr. Evans was actually the architect of Plaintiffs’

                                  11   criminal conspiracy.” Id. In support of these claims, Defendants cite Daleiden’s declaration, in

                                  12   which he describes statements by Planned Parenthood employees about fetal tissue donation, and
Northern District of California
 United States District Court




                                  13   states that “[i]t appears to me from what PPFA officials disclosed about the advice Evans gave,

                                  14   that Evans was assisting PPFA and its affiliates to violate the law against selling aborted fetal

                                  15   tissue.” [Docket No. 383-1 (Daleiden Decl., Dec. 24, 2018) ¶¶ 5-7.]

                                  16          Defendants note that Plaintiffs’ privilege log lists numerous communications involving

                                  17   Evans, including communications “reflecting legal advice of counsel, Roger Evans, regarding fetal

                                  18   tissue donation in connection with BioMax Procurement Services LLC.” [Docket No. 383-2

                                  19   (Trissell Decl., Dec. 24, 2018) ¶ 5 Ex. C (Pls.’ Privilege Log).] According to Defendants, these

                                  20   communications “could very easily contain information about Plaintiffs’ criminal conspiracy, and

                                  21   about how to evade the law.” Mot. 4. Therefore, they argue, communications involving Evans

                                  22   and/or his legal advice could be subject to the crime fraud exception to the attorney-client

                                  23   privilege. Defendants ask the court to order Plaintiffs to produce this category of documents for in

                                  24   camera review.

                                  25          The court concludes that Defendants have not satisfied their threshold burden to provide an

                                  26   adequate factual basis to “establish a reasonable belief that in camera review may lead to evidence

                                  27   that the [crime-fraud] exception applies.” See In re Grand Jury Investigation, 974 F.2d at 1073.

                                  28   Specifically, Defendants have not presented evidence that Plaintiffs “[were] engaged in or
                                                                                         5
                                   1   planning a criminal or fraudulent scheme when [they] sought the advice of counsel to further the

                                   2   scheme.” See In re Grand Jury Investigation, 810 F.3d 1110. The court is mindful of the Ninth

                                   3   Circuit’s observation that the moving party’s burden to show that the crime-fraud exception could

                                   4   apply is “minimal,” and that Defendants need not establish the applicability of the crime-fraud

                                   5   exception at this stage. See In re Grand Jury Investigation, 974 F.2d at 1071. However,

                                   6   Defendants have not cited any evidence that Plaintiffs actually engaged in a criminal conspiracy to

                                   7   sell human fetal organs. See Mot. 2. As the court concluded in an earlier opinion, the

                                   8   Congressional reports on which Defendants rely “do not contain findings that Plaintiffs violated

                                   9   the law.” Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, No. 16-CV-00236

                                  10   WHO (DMR), 2019 WL 311622, at *4 (N.D. Cal. Jan. 24, 2019). Notably, none of the referrals

                                  11   by the Select Investigative Panel resulted in criminal prosecution of PPFA or any of its affiliates.

                                  12   Moreover, in December 2016, the Democratic members of the Select Investigative Panel issued
Northern District of California
 United States District Court




                                  13   their own report, concluding that Planned Parenthood had not committed any wrongdoing and

                                  14   attacking the Panel’s Republican members for having “abused congressional authority and made

                                  15   repeated inflammatory claims of criminal misconduct in continued reliance on the discredited

                                  16   Daleiden/CMP videos and without any actual evidence of wrongdoing.” Select Investigative

                                  17   Panel of the H. Energy and Commerce Comm., Dec. 2016 Report of the Democratic Members at

                                  18   1, 6.

                                  19           Daleiden’s declaration adds nothing of import to the analysis. Daleiden’s statement that

                                  20   Planned Parenthood is “one of the most egregious violators of federal and state laws and ethical

                                  21   norms” is conclusory. See Daleiden Decl. ¶ 3. The basis for his statement that Evans “was

                                  22   assisting PPFA and its affiliates to violate the law against selling aborted fetal tissue” is unclear.

                                  23   See id. at ¶ 7. Daleiden describes two conversations he had with Planned Parenthood

                                  24   representatives. In the first, Daleiden asked Dr. Deborah Nucatola, PPFA’s Senior Director of

                                  25   Medical Services and a physician at PPLA, if it was “possible for fetal tissue buyers to work with

                                  26   PPFA directly instead of going through each local affiliate.” Id. at ¶ 5. According to Daleiden,

                                  27   Nucatola responded that the “Litigation and Law Department” at the national office “just really

                                  28   doesn’t want us to be the middle people for this issue, right now,” and that “it’s too touchy an
                                                                                          6
                                   1   issue for us to be an official middleman.” Id. at ¶ 5. Daleiden also provides Deborah VanDerhei’s

                                   2   description of a March 2015 presentation that Evans gave on fetal tissue procurement programs at

                                   3   a PPFA conference. According to Daleiden, VanDerhei, who is PPFA’s National Director of the

                                   4   Consortium of Abortion Providers, stated that Evans’s presentation included “‘instructions’ about

                                   5   ‘four or five things [affiliates] should consider’ for documenting costs of fetal tissue programs,

                                   6   and Evans’ overall support of affiliates engaging” in fetal tissue programs. Id. at ¶ 6. Neither of

                                   7   these conversations support Defendants’ claims that Plaintiffs were engaging in criminal conduct

                                   8   and that Evans was helping PPFA violate federal law. Accordingly, Defendants’ motion for in

                                   9   camera review of the first category of documents is denied.

                                  10          B.      Category Two: Documents Potentially Outside the Scope of the Attorney-
                                                      Client Privilege
                                  11
                                              Defendants also moved for in camera review of a group of communications which they
                                  12
Northern District of California




                                       contend are “potentially outside the scope of the attorney-client privilege.” Mot. 4. According to
 United States District Court




                                  13
                                       Defendants, they “repeatedly requested clarification on specific items” listed on Plaintiffs’
                                  14
                                       privilege log but Plaintiffs failed to address their concerns. Id. at 5 (citing Docket No. 383-2,
                                  15
                                       Trissell Decl., Dec. 24, 2018 (“Trissell Decl. I”), ¶¶ 2-6 (discussing meet and confer)).
                                  16
                                       Defendants attached a four-and-a-half-page chart to counsel’s supporting declaration, and moved
                                  17
                                       for in camera review of all of the documents listed therein. Mot. 5 (citing Trissell Decl. I, ¶ 6, Ex.
                                  18
                                       D). For each of the 14 rows on the chart, Defendants identified the corresponding row or entry on
                                  19
                                       Plaintiffs’ privilege log, described the document listed, identified the purported issue with the
                                  20
                                       entry, and set forth the requested relief. Trissell Decl. I Ex. D. However, Defendants discussed
                                  21
                                       only two specific documents (PP005993 and PP005523) in their motion. Mot. 5.1
                                  22
                                              Plaintiffs responded that Defendants never identified many of the entries listed in
                                  23

                                  24

                                  25
                                       1
                                         Defendants also argue in passing that Plaintiffs’ privilege log contains 333 entries and lists 17
                                       attorneys, many of whom are in-house counsel. Based on the number of attorneys listed on the
                                  26   privilege log, Defendants state that “a likely explanation [for the high number of attorneys] is that
                                       Plaintiffs’ in-house counsel were wearing two hats, and were providing business advice rather than
                                  27   focusing on providing legal advice.” Mot. 4. They offer no evidence to support this claim, and
                                       did not identify any particular entries on Plaintiffs’ privilege log that they assert involve
                                  28   communications by attorneys who were “wearing two hats.”

                                                                                         7
                                   1   Defendants’ chart to Plaintiffs before filing their motion, and that they failed to meaningfully meet

                                   2   and confer after Plaintiffs indicated that they would make changes to their privilege log. [Docket

                                   3   No. 403-1 (Mayo Decl., Dec. 31, 2018) ¶¶ 7, 10.] They also objected to Defendants’ appended

                                   4   chart as an attempt to circumvent the applicable page limits.

                                   5          In its February 6, 2019 order, the court noted the parties’ dispute regarding the sufficiency

                                   6   of their meet and confer process on certain issues, as well as Defendants’ concession that they did

                                   7   not attempt to meet and confer regarding at least four entries that they challenge in their motion.

                                   8   The court denied Defendants’ motion with respect to those four entries for failure to follow the

                                   9   local rules and the court’s standing order (Entries 230, 258, 297, and 305), and ordered the parties

                                  10   to meet and confer regarding the remaining entries and to submit a joint letter setting forth any

                                  11   remaining disputes in this category. [Docket No. 459 at 1-2.] It also ordered Plaintiffs to submit

                                  12   document PP005993 for in camera review. Id. at 2.
Northern District of California
 United States District Court




                                  13          The parties timely filed the joint letter, in which Defendants challenge two groups of

                                  14   documents. [Docket No. 472 (Jt. Letter).] The first group includes documents identified on

                                  15   Plaintiffs’ privilege log in rows 1-13, 16-17, and 32-44. The second group pertains to emails for

                                  16   which the identity of the recipients was previously unknown (privilege log rows 45-48 and 204-

                                  17   06). The court first addresses the two specific documents that Defendants discussed in their

                                  18   motion, then analyzes the two groups of documents.

                                  19                  1.      Documents PP005993 and PP005523
                                  20          Defendants discussed two specific documents in their motion, PP005993 and PP005523.

                                  21   As to PP005993, Defendants state that this is a document between two non-attorneys regarding

                                  22   “working with BioMax.” Mot. 5. They assert that this document is not listed on Plaintiffs’

                                  23   privilege log and ask for in camera review.

                                  24          In response, Plaintiffs stated that they erroneously omitted the document from their

                                  25   privilege log and would update the log before any hearing on this motion. Mayo Decl. ¶ 11.

                                  26   Plaintiffs state that the document “is part of an email chain reflecting legal advice of Roger

                                  27   Evans.” Id. They argue that to the extent that Defendants are challenging their privilege assertion

                                  28   on the ground that the communication is between non-attorneys, “courts in this District have made
                                                                                         8
                                   1   clear that there are certain circumstances where such communications may be covered by the

                                   2   attorney-client privilege.” Opp’n 7 (citing United States v. ChevronTexaco Corp., 241 F. Supp. 2d

                                   3   1065, 1077 (N.D. Cal. 2002) (noting that the attorney-client privilege “might protect a

                                   4   communication between nonlegal employees in which the employees discuss or transmit legal

                                   5   advice given by counsel” or protect a communication “in which an employee discusses her intent

                                   6   to seek legal advice about a particular issue”). They did not provide any additional details about

                                   7   the document.

                                   8          On February 6, 2019, the court ordered Plaintiffs to lodge the document for in camera

                                   9   review. [Docket No. 459.] Plaintiffs timely lodged the document bates-stamped PP0005993-

                                  10   5994, which is an email chain. As discussed on the record at the hearing, the first portion of the

                                  11   second sentence of the first email on PP0005993, dated April 13, 2015, does not contain a

                                  12   privileged communication. The court ordered Plaintiffs to produce the document with that clause
Northern District of California
 United States District Court




                                  13   unredacted to Defendants by February 19, 2019. [Docket No. 473.]

                                  14          Defendants also challenge Plaintiffs’ document PP005523. Plaintiffs describe this

                                  15   document on their privilege log as a January 15, 2015 email between Kevin Paul and Savita Ginde

                                  16   that is a “[c]onfidential email chain containing information necessary for counsel to render legal

                                  17   advice and prepared in anticipation of litigation regarding interactions with representatives of

                                  18   BioMax Procurement Services, LLC.” Trissell Decl. I Ex. C at ECF p. 40. Plaintiffs identify Paul

                                  19   as an attorney, and claim both attorney-client privilege and attorney work product protection over

                                  20   the document. See id. Defendants argue that this communication could not have been made in

                                  21   anticipation of litigation, because the date of the communication predates the July 2015 release of

                                  22   the videos. Mot. 5. However, Defendants do not address Plaintiffs’ claim that the email is

                                  23   protected by the attorney-client privilege and do not challenge Plaintiffs’ description of the

                                  24   communication as “containing information necessary for counsel to render legal advice[.]” As

                                  25   Defendants offer no “factual basis sufficient to support a reasonable, good faith belief that in

                                  26   camera inspection may reveal evidence that information in the [email] is not privileged,” see In re

                                  27   Grand Jury Investigation, 974 F.2d at 1075, Defendants’ request for in camera review of this

                                  28   document is denied.
                                                                                         9
                                                      2.      Plaintiffs’ Privilege Log Rows 1-13, 16-17, and 32-44
                                   1
                                              Plaintiffs provide the following descriptions for the communications logged at rows 1-13,
                                   2
                                       16-17, and 32-44: “[c]onfidential email chain reflecting legal advice of counsel, Roger Evans^^,
                                   3
                                       regarding fetal tissue donation in connection with BioMax Procurement Services LLC” (rows 1-3,
                                   4
                                       5-13, 16-17, 32-43); “[c]onfidential email chain requesting and providing legal advice of counsel
                                   5
                                       and reflecting legal advice of counsel, Roger Evans^^ regarding fetal tissue donation in connection
                                   6
                                       with BioMax Procurement Services LLC” (row 4) ; and “[c]onfidential email requesting
                                   7
                                       information necessary for counsel, Roger Evans^^, to render legal advice regarding fetal tissue
                                   8
                                       donation in connection with BioMax Procurement Services LLC” (row 44). [Docket No. 383-2 at
                                   9
                                       ECF pp. 19-45 (Pls.’ Privilege Log).] The log lists three participants in each of these
                                  10
                                       communications: Kathryn Gottlieb, in-house counsel for Planned Parenthood affiliate Planned
                                  11
                                       Parenthood Gulf Coast (“PPGC”); Dr. Nucatola, who worked for both PPFA and Planned
                                  12
Northern District of California




                                       Parenthood affiliate Planned Parenthood Los Angeles (“PPLA”); and Melissa Farrell, a PPGC
 United States District Court




                                  13
                                       employee. Id.; Jt. Letter 2. According to Plaintiffs, the three employees on the email chain were
                                  14
                                       discussing legal advice that they had received from Evans. See Joint Letter 2.
                                  15
                                              Although Defendants’ position is not a model of clarity, they appear to make two primary
                                  16
                                       arguments in support of in camera review of this category of communications. First, they argue
                                  17
                                       that Plaintiffs’ assertion of privilege over these communications is “simply unusual” because
                                  18
                                       Evans, the attorney whose advice is being discussed, was not a participant in the email chains. Jt.
                                  19
                                       Letter 3. However, the attorney-client privilege is not limited to communications in which an
                                  20
                                       attorney participates; it may also protect communications between non-attorneys in which “the
                                  21
                                       employees discuss or transmit legal advice given by counsel,” or “those in which an employee
                                  22
                                       communicates with another employee about an intent to seek legal advice.” See Wit v. United
                                  23
                                       Behavioral Health, No. 14-cv-02346-JCS, 2016 WL 258604, at *8 (N.D. Cal. Jan. 21, 2016)
                                  24
                                       (citing ChevronTexaco Corp., 241 F. Supp. 2d at 1077).
                                  25
                                              Second, Defendants question whether Evans had an attorney-client relationship with
                                  26
                                       Planned Parenthood affiliates PPLA and PPGC, arguing that any privilege that attached to Evans’s
                                  27
                                       advice was waived when it was shared outside PPFA with PPLA and PPGC. They also dispute
                                  28
                                                                                        10
                                   1   the existence of a common interest between PPFA, PPLA, and PPGC. Jt. Letter 2-3. In their

                                   2   portion of the joint letter, Plaintiffs made numerous factual assertions regarding Evans and his role

                                   3   with PPFA at the time of the communications but did not cite any supporting evidence. Id. at 4-5.

                                   4   Accordingly, the court ordered Plaintiffs to submit a declaration by Evans attesting to the factual

                                   5   assertions in the joint letter. [Docket No. 516.] Plaintiffs timely filed the declaration.

                                   6          Evans states that he is currently Senior Counsel, Law and Policy, at PPFA. [Docket No.

                                   7   522 (Evans Decl., Apr. 1, 2019) ¶ 1.] Evans founded and directed for over 30 years PPFA’s

                                   8   Public Policy Litigation and Law department, “PPL&L.” Evans states that in that capacity, he

                                   9   “conducted and supervised litigation, on behalf of PPFA and Planned Parenthood affiliates across

                                  10   the country, affecting all areas of reproductive rights,” and “provided and supervised the provision

                                  11   of legal advice to PPFA and its affiliates on these same matters.” Id. at ¶ 2. According to Evans,

                                  12   PPL&L is separate from PPFA’s Office of General Counsel; it “operates as a law firm within
Northern District of California
 United States District Court




                                  13   PPFA for the specific purpose of providing legal counsel to Planned Parenthood affiliates (as well

                                  14   as PPFA) regarding public policy-related legal matters that impact the ability of Planned

                                  15   Parenthood health centers to provide reproductive health care, including abortions.” Id. at ¶ 3.

                                  16          Evans states that he transitioned to his current position as Senior Counsel in 2014.

                                  17   According to Evans, he “provide[s] legal advice regarding litigation matters and public policy

                                  18   legal issues that may affect the services provided by Planned Parenthood’s affiliates,” and

                                  19   “provides legal advice regarding compliance with laws and regulations governing Planned

                                  20   Parenthood’s affiliates.” Id. at ¶ 4. He states that it was within that role that he provided the legal

                                  21   advice reflected in the communications at rows 1-13, 16-17, and 32-44, and that “[t]hose with

                                  22   whom [he] worked both at PPFA and at the Planned Parenthood affiliates understood, as did [he],

                                  23   that [they] were operating within an attorney-client relationship.” Id. at ¶ 5.

                                  24          The court concludes that Plaintiffs have established the existence of an attorney-client

                                  25   relationship between Evans, PPFA, and Planned Parenthood affiliates PPLA and PPGC at the time

                                  26   of the communications. As noted, Defendants argue that to the extent Evans’s advice was

                                  27   privileged, any privilege was waived by sharing it among affiliates. They dispute that the

                                  28   common interest doctrine applies to the communications.
                                                                                         11
                                   1           “Under the attorney-client privilege, it is a general rule that attorney-client

                                   2   communications made in the presence of, or shared with, third-parties destroys the confidentiality

                                   3   of the communications and the privilege protection that is dependent upon that confidentiality.”

                                   4   Nidec Corp. v. Victor Co. of Japan, 249 F.R.D. 575, 578 (N.D. Cal. 2007) (citation and quotation

                                   5   omitted). The common interest doctrine, also known as the joint defense doctrine or privilege, “is

                                   6   a doctrine that prevents waiver of a pre-existing privilege if the privileged information is shared

                                   7   only with those with a common legal interest.” Waymo LLC v. Uber Techs., Inc., No.

                                   8   17CV00939-WHA (JSC), 2017 WL 2485382, at *7 (N.D. Cal. June 8, 2017). The common

                                   9   interest doctrine is not an independent privilege; rather, as an “exception[ ] to the rule on waiver . .

                                  10   . it comes into play only if the communication at issue is privileged in the first instance.” Nidec

                                  11   Corp., 249 F.R.D. at 578.

                                  12           The common interest doctrine applies where (1) a communication is made by separate
Northern District of California
 United States District Court




                                  13   parties in the course of a matter of common legal interest; (2) the communication is designed to

                                  14   further that effort; and (3) the privilege has not been waived. Nidec Corp., 249 F.R.D. at 578

                                  15   (citing United States v. Bergonzi, 216 F.R.D. 487, 495 (N.D. Cal. 2003)). The common interest

                                  16   doctrine is not limited to parties to litigation, but can extend to “interested third parties who have a

                                  17   community of interests with respect to the subject matter of the communications,” and “is

                                  18   applicable whenever parties with common interests join[ ] forces for the purpose of obtaining

                                  19   more effective legal assistance.” Id.

                                  20           Here, Plaintiffs assert that the affiliates that participated in the communications, PPLA and

                                  21   PPGC, share a common legal interest with PPFA in Planned Parenthood’s compliance with laws

                                  22   and regulations regarding fetal tissue donation and in the legal advice they receive to further that

                                  23   compliance. Jt. Letter 5. They also argue that the communications at issue were in furtherance of

                                  24   that shared legal interest, and note that the fact that Evans did not participate in the

                                  25   communications is not dispositive, since under the common interest doctrine, “individuals with a

                                  26   community of interests may communicate among themselves . . . on matters of common legal

                                  27   interest . . . .” Jt. Letter 5 (quoting Nidec, 249 F.R.D. at 578).

                                  28           Defendants’ only response is that such a “common legal interest” between the participants
                                                                                          12
                                   1   in the communications “seems unlikely to exist,” and is more likely “an after the fact

                                   2   justification.” Id. at 3. This argument is conclusory, speculative and unsupported. The court

                                   3   finds that Defendants have not satisfied their burden to “show a factual basis sufficient to support

                                   4   a reasonable, good faith belief that in camera inspection” of the communications regarding

                                   5   Evans’s advice regarding fetal tissue donation in connection with BioMax “may reveal evidence

                                   6   that information in the materials is not privileged.” See In re Grand Jury Investigation, 974 F.2d

                                   7   at 1075. Accordingly, this portion of their motion is denied.

                                   8                  3.      Plaintiffs’ Privilege Log Rows 45-48 and 204-206, Documents for
                                                              Which the Identity of Recipients Originally Was Unknown
                                   9
                                              The final category of disputed privilege log entries includes documents for which the
                                  10
                                       identity of the recipients originally was unknown (rows 45-48 and 204-206). Each entry is
                                  11
                                       described as a “[c]onfidential email providing legal advice of counsel and requesting information
                                  12
Northern District of California




                                       necessary for counsel to render legal advice regarding PPFA’s response to Congressional inquiry
 United States District Court




                                  13
                                       into fetal tissue donation programs.” Pls.’ Privilege Log. The privilege log lists the recipients,
                                  14
                                       author, and individuals on whom the communications were copied, and lists as “other recipients”
                                  15
                                       Roger Evans and “Affil Chief Execs.” Additionally, with respect to the communication at row 45,
                                  16
                                       Defendants assert that the email itself says that it was sent to the “CAPS team” and the “Medical
                                  17
                                       Services team.” Jt. Letter 6.
                                  18
                                              According to Plaintiffs, the communications at these privilege log entries “are all
                                  19
                                       communications from the same thread, initiated by a privileged communication from Roger Evans
                                  20
                                       to the CEOs of all Planned Parenthood affiliates by means of a distribution list called ‘Affiliate
                                  21
                                       Chief Execs.’ Several employees of PPFA then discuss Mr. Evans’ communication internally, in
                                  22
                                       email threads that are largely unredacted.” Jt. Letter 7.
                                  23
                                              Defendants originally challenged Plaintiffs’ assertion of attorney-client privilege over
                                  24
                                       these entries and moved to compel production of the same on the basis that Plaintiffs had not
                                  25
                                       determined the identities of the individuals on the distribution lists Affil Chief Execs, CAPS team,
                                  26
                                       and the Medical Services team. According to Defendants, without the identities of those
                                  27
                                       recipients, Plaintiffs cannot establish that the attorney-client privilege applies to the
                                  28
                                                                                          13
                                   1   communications. In its February 6, 2019 order, the court ordered the following: “If Plaintiffs wish

                                   2   to maintain their assertion of privilege over these communications, they must give Defendants a

                                   3   list of all individuals with whom the communications were shared, i.e., the identities of all of the

                                   4   individuals on the distribution lists, by no later than 12:00 p.m. PST on February 8, 2019. If they

                                   5   do not provide such a list by that deadline, they will be deemed to have withdrawn their claim of

                                   6   privilege over these communications and must produce them to Defendants by February 12,

                                   7   2019.” [Docket No. 459 at 2.]

                                   8          Plaintiffs timely provided Defendants with the names or Doe identifiers and titles of the

                                   9   individuals in the three distribution lists on their privilege log. See Jt. Letter 6 n.4. The “Affil

                                  10   Chief Execs” distribution list consists of a PPFA Administrative Manager, a PPFA Vice President

                                  11   of Healthcare Operations, a PPFA Managing Director, the Director of the Affiliate Chief

                                  12   Executives Council, and the CEOs of 59 affiliated Planned Parenthood Corporations. Jt. Letter 6.
Northern District of California
 United States District Court




                                  13   With respect to the communication at row 45, the email was also sent to the “CAPs team” and the

                                  14   “Medical Services team.” The “CAPS team,” or “Consortium of Abortion Providers,” consists of

                                  15   six individuals: PPFA’s Senior Program and Budget Manager; PPFA’s Project & Administrative

                                  16   Coordinator; CAPS’ Director and Counsel, Health Center Regulatory Strategy; CAPS’ National

                                  17   Director; CAPS’ Associate Director, Budget & Affiliate Grants; and CAPS’ Director, Clinical

                                  18   Quality and Operations. The “Medical Services team” consists of an additional six individuals:

                                  19   PPFA’s Director, Medical Standards; PPFA’s Senior Director, Medical Services; PPFA’s Senior

                                  20   Manager of Finance and Operations; PPFA’s Project Specialist, Medical Services; PPFA’s

                                  21   Associate Director, Medical Standards Implementation; and PPFA’s Manager, Medical Standards.

                                  22   Id.

                                  23          Defendants argue that it is Plaintiffs’ burden to establish that the communications were

                                  24   kept confidential and only disseminated on a need to know basis, citing numerous authorities from

                                  25   outside the Ninth Circuit. See Jt. Letter 6. While acknowledging that the subject line of Evans’s

                                  26   original communication is “Confidential Attorney Client communication,” Defendants assert that

                                  27   nothing in the email itself indicates that the up to 80 individuals who received it knew that they

                                  28   were receiving it on a “need to know” basis only and that it could not be shared with other Planned
                                                                                          14
                                   1   Parenthood personnel. Jt. Letter 7.

                                   2             In response, Plaintiffs assert that Defendants’ argument is based only on speculation. They

                                   3   argue that the fact that Evans’s communication was labeled “Confidential Attorney Client

                                   4   communication” in bold letters and all caps is a clear signal that the communication was to be kept

                                   5   confidential. Further, they argue that the number of recipients alone does not negate this because

                                   6   there are 59 separate Planned Parenthood affiliates, each of whom had an attorney-client

                                   7   relationship with Evans. See Evans Dec. ¶ 5. Plaintiffs state that in order for Evans and PPL&L

                                   8   “to render informed and accurate legal counsel regarding PPFA’s response to the congressional

                                   9   inquiry, including information regarding which affiliates had facilitated fetal tissue donation, it

                                  10   was necessary to collect information from all of the affiliates.” Jt. Letter 7 (emphasis in original).

                                  11             Plaintiffs further assert that the members of the “CAPS team” and “Medical Services

                                  12   team” were also necessary recipients, as “they would be most likely to have information relevant
Northern District of California
 United States District Court




                                  13   to the congressional inquiry regarding fetal tissue donation.” Id. at 8.

                                  14             Defendants’ sole argument appears to be that the communications could not have been

                                  15   kept confidential due to the sheer number of individuals with whom they were shared. They do

                                  16   not respond to Plaintiffs’ arguments about the necessity of including the specific members of the

                                  17   distribution lists on the communications and offer no facts to suggest that the recipients of the

                                  18   email waived any privilege over the communications by disseminating them to individuals outside

                                  19   of their respective organizations. Accordingly, their argument in favor of in camera review and

                                  20   outright production of the communications is based on speculation. The court finds that

                                  21   Defendants have not satisfied their burden to “show a factual basis sufficient to support a

                                  22   reasonable, good faith belief that in camera inspection” of the communications shared with

                                  23   distribution lists “may reveal evidence that information in the materials is not privileged.” See In

                                  24   re Grand Jury Investigation, 974 F.2d at 1075. Accordingly, this portion of their motion is

                                  25   denied.

                                  26   //

                                  27   //

                                  28
                                                                                         15
                                       IV.    CONCLUSION
                                   1
                                              For the foregoing reasons, and with the exception of PP005993, which the court already
                                   2
                                       reviewed in camera, Defendants’ motion for in camera review is denied.
                                   3
                                                                                                           ISTRIC
                                                                                                      TES D      TC
                                                                                                    TA
                                   4
                                              IT IS SO ORDERED.




                                                                                                                            O
                                                                                               S




                                                                                                                             U
                                                                                              ED
                                   5




                                                                                                                              RT
                                                                                                                   DERED
                                       Dated: May 1, 2019




                                                                                          UNIT
                                                                                                           O OR
                                                                                                   IT IS S
                                   6
                                                                                      ______________________________________




                                                                                                                                   R NIA
                                   7                                                                Donna M. Ryu
                                                                                                                      yu
                                                                                            United States Magistrate Judge
                                                                                                                   a M. R




                                                                                          NO
                                   8
                                                                                                            onn
                                                                                                    Judge D




                                                                                                                                   FO
                                                                                           RT
                                   9




                                                                                                                               LI
                                                                                                   ER




                                                                                              H




                                                                                                                            A
                                                                                                        N                      C
                                                                                                                          OF
                                  10
                                                                                                            D IS T IC T
                                                                                                                  R
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     16
